1
2                                                                               O
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT DEANE SCHWARTZ,                      Case No. 5:11-cv-01174-MWF-KES
12                 Petitioner,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
14   DOMINGO URIBE, JR., Warden,                 STATES MAGISTRATE JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
18   Petition (Dkt. 18), the other records on file herein, and the Report and
19   Recommendation of the United States Magistrate Judge (Dkt. 167). Further, the
20   Court has engaged in a de novo review of those portions of the Report and
21   Recommendation to which objections (Dkt. 173) have been made. The Court
22   accepts the report, findings, and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered denying the
24   Petition with prejudice.
25
26   DATED: March 26, 2019                  ____________________________________
27                                          MICHAEL W. FITZGERALD
                                            United States District Judge
28
